IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-51248
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

MIGUEL ANGEL VALIENTE,

                                          Defendant-Appellant.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                    USDC No. EP-01-CR-469-3-DB
                        - - - - - - - - - -
                         November 13, 2002

Before REAVLEY, SMITH and STEWART, Circuit Judges.

PER CURIAM:*

     Miguel Angel Valiente appeals his conviction for conspiracy

to possess with intent to distribute marihuana and possession

with intent to distribute marihuana in violation of 21 U.S.C.

§§ 841 & 846.   He argues that the evidence was insufficient to

establish that he knew of the marihuana or the conspiracy.      In

particular, he argues that the testimony of two special agents of

the United States Customs Service that they observed him


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-51248
                                -2-

unloading bundles of marihuana from a van is incredible as a

matter of law.

     We find that the testimony of the special agents was not

incredible as a matter of law but rather involved a credibility

determination for the jury.    See United States v. Green, 180 F.3d

216, 221-22 (5th Cir. 1999).   Construing the evidence in the

light most favorable to the jury’s verdict, the evidence was

sufficient to establish Valiente’s knowledge and possession of

the marihuana and his participation in the conspiracy to

distribute it.   See United States v. Miller, 146 F.3d 274, 280-81

(5th Cir. 1998); United States v. Casilla, 20 F.3d 600, 603 (5th

Cir. 1994).

     AFFIRMED.